        Case 4:20-cv-01512 Document 1 Filed on 04/29/20 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 MICHAEL BLACKSHIRE                               §
 Plaintiff,                                       §
                                                  §        CIVIL ACTION NO. 4:20-cv-1512
 v.                                               §
                                                  §        JURY
 LEADERSHIP EDUCATION                             §
 FOUNDATION d/b/a ARROW                           §
 ACADEMY                                          §
 Defendant.                                       §


                             PLAINTIFF’S ORIGINAL COMPLAINT

        COMES NOW, MICHAEL BLACKSHIRE (“Blackshire” or “Plaintiff”), Plaintiff in the

above styled and numbered cause, and files this Plaintiff’s Original Complaint, complaining of

LEADERSHIP EDUCATION FOUNDATION d/b/a ARROW ACADEMY (“Arrow” or

“Defendant”), and for cause of action, would show as follows:

                                        I. INTRODUCTION

        1.        This action seeks back pay, front pay, compensatory damages, punitive/liquidated

damages, attorneys’ fees, expert witness fees, taxable costs of court, and pre-judgment and post-

judgment interest for disability discrimination suffered by Blackshire in the course of his

employment with Defendant. Blackshire seeks damages for violations of the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq. Blackshire demands a jury on all issues triable to a

jury.

                                            II. PARTIES

        2.        Blackshire is a citizen of the United States and is currently a resident of College

Station, Texas.




Page 1 of 6
      Case 4:20-cv-01512 Document 1 Filed on 04/29/20 in TXSD Page 2 of 6



       3.      Defendant Arrow is a Texas nonprofit foundation with its principal office located

at 1003 Hemingway Drive, College Station, Texas 77845. Defendant may be served with summons

by serving its registered agent, David Shellenberger, at 401 College View Drive, Bryan, TX 77801.

                               III. JURISDICTION AND VENUE

       4.      This action is brought under the Americans with Disabilities Act as amended by

the Americans with Disabilities Act Amendments Act of 2008, 42 U.S.C. § 12101, et seq. (ADA).

       5.      The unlawful employment practices were being committed within the jurisdiction

of the United States District Court for the Southern District of Texas, Houston Division, as all of

the acts and conduct charged herein occurred in this District. Specifically, at Harvest Preparatory

Academy located at 17770 Imperial Valley Drive, Houston, Harris County, Texas 77060. See 28

U.S.C. § 1391(b)(2).

       6.      This Court has jurisdiction over all claims in this action. See 28 U.S.C. § 1331.

                               IV. PROCEDURAL REQUISITES

       7.      Blackshire filed a Charge of Discrimination (the “Charge”) against Defendant

under Charge Number 460-2019-06079 with the U.S. Equal Employment Opportunity

Commission (“EEOC”) on or about November 5, 2019. In his Charge, Blackshire asserted that

Defendant discriminated against him because of his disability or perceived disability when they

terminated his employment after he informed them he had been diagnosed with cancer. The EEOC

issued a Dismissal and Notice of Rights letter on February 28, 2020, entitling Blackshire to file an

action in this Court. See Exhibit 1.

       8.      The filing of this lawsuit has been accomplished within ninety (90) days of

Blackshire’s receipt of the Dismissal and Notice of Rights letter.




Page 2 of 6
      Case 4:20-cv-01512 Document 1 Filed on 04/29/20 in TXSD Page 3 of 6



       9.     All conditions precedent including administrative prerequisites to filing this

complaint have been met.

                                           V. FACTS

       10.    Blackshire was hired by Arrow in June of 2015 to work as a school principal. His

original work location was at the Save our Streets Center in Bryan, Texas.

       11.    In 2016, Blackshire transferred to the Harvest Preparatory Academy located in

Houston, Texas.

       12.    Both schools, Save Our Streets and Harvest, are operated by Defendant.

       13.    At all times applicable hereto, Blackshire was fully qualified to perform the job of

principal.

       14.    Blackshire enjoyed an exemplary performance record while employed by

Defendant and was respected by his teachers.

       15.    In May of 2019, after consulting with his doctor, Blackshire received the

devastating news that he was suffering from cancer.

       16.    Cancer can qualify as a disability under the ADA because it substantially limits one

or more major life activities of an individual. See 42 U.S.C. § 12102(1)(A). Blackshire was

informed by his doctor that he would require treatment.

       17.    Blackshire informed his immediate supervisor, Superintendent Jim Christensen, of

the diagnosis in late May or early June 2019. Blackshire stated that he believed the cancer

diagnosis would not impact his work because the school year was almost done.

       18.    After disclosing his diagnosis, Blackshire noticed an immediate change in the

attitude expressed toward him by the school administration and Christensen.




Page 3 of 6
      Case 4:20-cv-01512 Document 1 Filed on 04/29/20 in TXSD Page 4 of 6



       19.     Both Christensen and Executive Director Audrey Sanders openly expressed

concern about Blackshire’s ability to maintain his “energy level.”

       20.     Blackshire also heard from school staff that his cancer diagnosis, something that

should have been treated as confidential, was being openly discussed at the school.

       21.     Only three weeks after Blackshire disclosed his cancer diagnosis to the

Superintendent, his employment was terminated without warning.

       22.     Blackshire later learned that the school administration was telling teachers that

Blackshire would not return to work because of health concerns.

       23.     At no time did Blackshire resign or intend to resign. In fact, his made his plan to

stay employed known to Christensen.

       24.     The loss of Blackshire’s job meant the loss of his health insurance benefits which

caused Blackshire significant fear and mental anguish about his ability to obtain cancer treatment.

       25.     Blackshire has suffered tremendous harm because of Defendant’s actions including

economic loss (back and front pay), mental anguish, and loss of past and future benefits. Blackshire

will also incur attorneys’ fees, expert witness fees, and costs in connection with this litigation.

              VI. DISABILITY DISCRIMINATION UNDER THE ADA/ADAAA

       26.     Blackshire incorporates by reference all of the foregoing allegations in each of the

paragraphs above as fully set forth herein.

       27.     Defendant discriminated against Blackshire in violation of the ADA as amended

by the Americans with Disabilities Act Amendments Act of 2008 (“ADA” or “ADAAA”) when

they terminated his employment because of his actual or perceived disability.

       28.     Blackshire was qualified to perform his job.




Page 4 of 6
      Case 4:20-cv-01512 Document 1 Filed on 04/29/20 in TXSD Page 5 of 6



       29.     Defendant perceived or regarded Blackshire as being disabled, even though he

could perform the essential functions of his job, with or without reasonable accommodation.

       30.     Defendant’s termination of Blackshire’s employment, subjecting Blackshire to

different terms and conditions of employment constitute disability discrimination under the

ADAAA, 42 U.S.C. § 12101, et seq. Employees who were not disabled or regarded as disabled

were treated more fairly and not terminated.

       31.     As a result of Defendant’s discriminatory actions, Blackshire has suffered lost

wages in the past and future, loss of future earning capacity, emotional pain and suffering, and

mental anguish, all of which were caused by Defendant’s treatment of Blackshire. In all

probability, Blackshire will continue to suffer such damages in the future.

       32.     Further, Defendant acted with malice or, in the alternative, with reckless

indifference to the state and federally protected rights of the Blackshire.

                                          VII. DAMAGES

       33.     As a result of Defendant’s conduct, Blackshire seeks the following relief: (1) back

pay, including, but not limited to, his salary, bonuses, and benefits; (2) reinstatement, or if

reinstatement is deemed not feasible, front pay, including, but not limited to, his salary, bonuses,

and benefits; (3) costs of court, expert witness fees, and attorneys’ fees; (4) damages for mental

anguish and emotional distress in the past and future; (5) liquidated and/or punitive damages; and

(6) other compensatory damages.

       34.     Additionally, since Defendant’s actions were committed maliciously, willfully, or

with reckless indifference to Blackshire’s state and federally protected rights, Blackshire is entitled

to recover punitive, liquidated, and/or exemplary damages in an amount sufficient to deter

Defendant and others similarly situated from this conduct in the future.



Page 5 of 6
      Case 4:20-cv-01512 Document 1 Filed on 04/29/20 in TXSD Page 6 of 6



                                     VIII. JURY DEMAND

       35.     Blackshire requests a trial by jury on issues triable by a jury in this case.

                                          IX. PRAYER

       WHEREFORE, Plaintiff respectfully prays that upon final trial hereof, this Court grant him

appropriate back pay, including, but not limited to, his salary, bonuses, and benefits; front pay,

including his salary, bonuses, and benefits; mental anguish and emotional distress in the past and

the future; compensatory damages; punitive and/or liquidated damages as allowed by law;

reasonable attorneys’ fees both for the trial of this cause and any and all appeals as may be

necessary; all expert witness fees incurred in the preparation and prosecution of this action; pre-

judgment and post-judgment interest as allowed by law; taxable court costs; and any such

additional and further relief that this Court may deem just and proper.




Dated: April 29, 2020

                                                      Respectfully submitted,

                                                      THE VERDE LAW FIRM, PLLC

                                                      /s/ Joshua A. Verde
                                                      Joshua A. Verde
                                                      attorney-in-charge
                                                      State Bar No. 24077590
                                                      Fed ID No. 1760723
                                                      4600 Highway 6 North, Suite 320
                                                      Houston, TX 77084
                                                      Phone: 713-909-4347
                                                      Fax: 713-588-2431
                                                      josh@verde-law.com

                                                      ATTORNEY FOR PLAINTIFF
                                                      MICHAEL BLACKSHIRE



Page 6 of 6
